Filed 12/30/22 P. v. Marston CA1/5
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE

    THE PEOPLE,
           Plaintiff and Respondent,
                                                                       A165863
    v.
    THOMAS JOHN MARSTON,                                              (Mendocino County
                                                                      Super. Ct. No.
           Defendant and Appellant.
                                                                      SCUKCRCR
                                                                     19848139)



         Thomas John Marston appeals from the denial of his post-conviction
petition for resentencing under Penal Code section 1170.95.1 His attorney
has filed a brief seeking our independent review of the appellate record,
pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende), to determine
whether there is any arguable issue on appeal. Appellant has filed a
supplemental brief. We affirm.
                             I. FACTS AND PROCEDURAL HISTORY
         A. Background
         In 1985, Marston was convicted of two counts of first degree murder
with special circumstances for multiple murders and murder in the course of
a robbery. The judgment was affirmed on appeal.

1     Penal Code section 1170.95 has been renumbered as section 1172.6. All
statutory references herein are to the Penal Code.

                                                               1
      B. Current Proceedings
      On January 5, 2022, Marston filed a petition for resentencing in the
Mendocino County Superior Court. In the petition, he declared under
penalty of perjury that he was convicted of first degree murder under theories
of felony murder and murder under the natural and probable consequence
doctrines, he was not the actual killer, he did not act with an intent to kill, he
was not a major participant in the felony, and he did not act with reckless
indifference to human life.
      The superior court appointed the Public Defender to represent Marston
and stated it would review the record to determine if there was a prima facie
showing of entitlement to relief, as required under the statute and People v.
Lewis (2021) 11 Cal.5th 952.
      After reviewing the charging documents, jury verdict forms, trial
transcripts, and an unpublished appellate opinion, the court issued a
tentative ruling that Marston failed to make a prima facie showing because
the record demonstrated that he was the actual killer and had not been
convicted under a theory entitling him to relief. The court set the matter for
a hearing to allow the defense to oppose the tentative ruling.
      On July 18, 2022, Marston (through counsel) filed a written brief in
support of his prima facie showing. Marston claimed it was clear from the
prosecutor’s rebuttal argument at trial that the defense had relied on a
theory that there was another killer, while the prosecutor insisted that
Marston was the sole killer. Marston had testified that he was not the actual
killer but had purchased marijuana from the victims and was present when
they were shot by two armed men, whom he did not know, who then forced
him to drive them away. The prosecutor proceeded under theories of first
degree murder based on premeditation with malice, as well as felony murder.



                                        2
After Marston was convicted and he appealed, the appellate court found there
was “ ‘not a shred of evidence’ ” that Marston stole from the victims but did
not kill them.
      On August 31, 2022, the court found that Marston was not entitled to
relief or a further hearing. This appeal followed.
                               II. DISCUSSION
      In a declaration accompanying the opening brief in this appeal,
Marston’s appellate counsel represented that counsel wrote to Marston,
informed him of counsel’s intention to “file this pleading” and of Marston’s
right to file a supplemental brief, and sent him the “transcript of the record
on appeal” and “a copy of this brief with additional explanation of my
evaluation of the case.”
      We received a supplemental letter brief from Marston. He claims that
filings by the District Attorney were lies or “twisted version[s]” of the facts at
trial, there was a witness who was not allowed to testify in front of the jury,
and, although the “Mendocino County court” found his issues meritless, a
federal appellate court purportedly stated that 12 issues had merit. He
argues that no murder weapon was produced at trial so ballistics tests could
confirm the identity of the firearms used in the crime. He complains that the
prosecutor elicited expert witness testimony about trajectories and findings
but then rejected them in her closing argument. He relies on “[t]hese issues
and more, such as jury misconduct, judge misconduct, prosecution
misconduct, inadequate assistance of counsel, investigation misconduct and
the fact that no one could shed any light upon why one of the victims was
running from unknown drug dealers who he owed money.”
      Marston’s arguments are not supported by citations to the record or
legal authority and are not supported by legal argument. They are therefore



                                        3
unpersuasive if not abandoned. If a federal court has found any merit to any
of the claims he purportedly asserted in federal court, he may pursue them
there. To the extent he challenges the conduct of his trial and the jury
verdict, the arguments are irrelevant to the subject of this appeal. He fails to
demonstrate error.
      Where counsel has filed a no-issues brief on appeal from an appellant’s
conviction, this court ordinarily conducts an independent review as set forth
in Wende, even if the appellant has filed a supplemental brief. As recently
decided by our Supreme Court, however, Wende does not apply to an appeal
from a post-conviction ruling under section 1172.6, and the filing of a
supplemental brief does not require an independent review of the entire
record to identify unraised issues. (People v. Delgadillo (Dec. 19, 2022,
S266305)___Cal.___th [p. 18].) We therefore need not conduct an
independent review.2


2       Delgadillo directs that, before dismissing an appeal where appointed
counsel has found no arguable issue, “the Court of Appeal should provide
notice to the defendant that counsel was unable to find any arguable issues;
the defendant may file a supplemental brief or letter raising any argument
the defendant wishes the court to consider; and if no such supplemental brief
or letter is timely filed, the court may dismiss the appeal as abandoned.”
(Delgadillo, at pp. 2–3; cf. id. at p. 18 [“the court should send, with a copy of
counsel’s brief, notice to the defendant, informing the defendant of the right
to file a supplemental letter or brief and that if no letter or brief is filed
within 30 days, the court may dismiss the matter”].) Here, counsel informed
Marston that he could file a supplemental brief and sent him a copy of the
opening brief and the record. Notice from this court is not in the record, and
it is unclear whether Marston was misinformed that Wende would apply or if
he was told that the appeal would be dismissed if no supplemental brief is
filed. Those matters are immaterial here because we are not dismissing the
appeal and because Marston did, in fact, file a supplemental brief. Moreover,
as this opinion was being prepared before the issuance of Delgadillo (which
recognizes the appellate court’s discretion to conduct an independent review),
we conducted an independent review and found no arguable issue.

                                        4
                      III. DISPOSITION
The judgment is affirmed.




                             5
                                            WISEMAN, J. *
We concur.




SIMONS, Acting P. J.




BURNS, J.




People v. Marston / A165863


*     Retired Associate Justice of the Court of Appeal, Fifth Appellate
District, assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.

                                        6